     Case: 1:20-cv-01683 Document #: 1 Filed: 03/09/20 Page 1 of 17 PageID #:1




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


Bureau of Consumer Financial                   )
Protection,                                    )      Case No.
                                               )
             Plaintiff,                        )
                                               )
v.                                             )
                                               )
                                               )
Fifth Third Bank, National Association,        )
                                               )
             Defendant.                        )


                                   COMPLAINT

      The Bureau of Consumer Financial Protection (Bureau) files this Complaint

against Fifth Third Bank, National Association (Fifth Third) and alleges as follows.


                                     Introduction

      1.     Fifth Third offers and provides to consumers an array of financial

products and services.

      2.     For years, and continuing through at least 2016, Fifth Third used a

“cross-sell” strategy to increase the total number of products and services it provided

to existing customers.

      3.     To further this cross-sell strategy, and to increase the number of

products and services it provided to existing customers, Fifth Third conditioned
                                           1
     Case: 1:20-cv-01683 Document #: 1 Filed: 03/09/20 Page 2 of 17 PageID #:2




employee-performance ratings and, in some instances, continued employment on

whether managers and their subordinate employees met ambitious sales goals. Fifth

Third also used an incentive-compensation program that rewarded managers and their

subordinate employees for selling new products and services to existing customers.

      4.     Reasonable sales goals and performance incentives are not inherently

harmful. But when such programs are not carefully and properly implemented and

monitored, they may create incentives for employees to engage in misconduct in order

to meet goals or earn additional compensation.

      5.     Despite knowing since at least 2008 that employees were opening

unauthorized consumer-financial products and services, Fifth Third took insufficient

steps to properly implement and monitor its program, detect and stop misconduct,

and identify and remediate harmed consumers. Predictably, Fifth Third’s employees,

without consumers’ knowledge or consent, opened deposit accounts in consumers’

names; transferred funds from consumers’ existing accounts to new, improperly

opened accounts; issued credit cards; enrolled consumers in online-banking services;

and opened lines of credit on consumers’ accounts. In short, Fifth Third focused on

its own financial interests to the detriment of consumers.

      6.     Fifth Third’s conduct violated the Consumer Financial Protection Act of

2010 (CFPA), the Truth in Lending Act (TILA), the Truth in Savings Act (TISA), and

their implementing regulations.

                                           2
     Case: 1:20-cv-01683 Document #: 1 Filed: 03/09/20 Page 3 of 17 PageID #:3




       7.     The Bureau brings this action to stop Fifth Third’s unlawful conduct and

to obtain redress for affected consumers and an appropriate penalty and other

monetary relief.

       8.     The Bureau brings this action under §§ 1031, 1036(a)(1), 1054, and 1055

of the CFPA, 12 U.S.C. §§ 5531, 5536(a)(1), 5564, 5565; TILA, 15 U.S.C. § 1601

et seq., and its implementing regulation, Regulation Z, 12 C.F.R. part 1026; and TISA,

12 U.S.C. § 4301 et seq., and its implementing regulation, Regulation DD, 12 C.F.R.

part 1030.


                                       Jurisdiction

       9.     This Court has subject-matter jurisdiction over this action because it is

brought under “Federal consumer financial law,” 12 U.S.C. § 5565(a)(1); presents a

federal question, 28 U.S.C. § 1331; and is brought by an agency of the United States,

28 U.S.C. § 1345.


                                          Venue

       10.    Venue is proper in this district because Fifth Third is located, resides, or

does business in this district. 12 U.S.C. § 5564(f).


                                         Parties

       11.    The Bureau is an independent agency of the United States created by the

CFPA and charged with regulating the offering and providing of consumer-financial
                                             3
     Case: 1:20-cv-01683 Document #: 1 Filed: 03/09/20 Page 4 of 17 PageID #:4




products and services under “Federal consumer financial laws.” 12 U.S.C. § 5491(a).

The Bureau is authorized to initiate civil actions in federal district court, by its own

attorneys, to address violations of “Federal consumer financial law.” 12 U.S.C.

§ 5564(a)-(b).

       12.    Fifth Third operates, among other things, a branch-banking business

that offers and provides an array of financial products and services primarily used by

consumers for personal, family, or household purposes. Fifth Third is therefore a

“covered person” under the CFPA. 12 U.S.C. § 5481(5), (6), (15)(A).


                                  Factual Background

       13.    Fifth Third has more than $150 billion in total assets and, through its

branch-banking business, operates more than 1,100 full-service branches in Illinois,

Florida, Georgia, Indiana, Kentucky, Michigan, North Carolina, Ohio, Tennessee, and

West Virginia.

       14.    Among the products and services Fifth Third offers through its branch-

banking business are checking accounts, savings accounts, credit cards, online

banking, and lines of credit.

       15.    To increase sales of its products and services, from at least 2010 through

at least 2016, Fifth Third imposed sales goals on bank employees and implemented an

incentive-compensation program that financially rewarded employees for selling new

products and services. Sales goals were often set at a level higher than the anticipated
                                             4
     Case: 1:20-cv-01683 Document #: 1 Filed: 03/09/20 Page 5 of 17 PageID #:5




sales for thousands of employees. Fifth Third used the achievement or non-

achievement of sales goals as a key component in performance ratings. Low

performance ratings could result in disciplinary action, including termination.

      16.    By 2010, at the latest, Fifth Third was aware that employees were

opening products and services in consumers’ names without those consumers’

knowledge or consent in order to achieve sales goals or obtain incentive rewards.

      17.    Despite Fifth Third’s knowledge of unauthorized consumer-financial

products and services, Fifth Third failed to take adequate steps to detect and stop

these acts or practices, and to identify, notify, and remediate harmed consumers.


                                   Deposit Accounts

      18.    Fifth Third imposed aggressive sales goals for its employees to open new

deposit accounts, and its incentive-compensation program rewarded employees for

opening new deposit accounts funded with a specified minimum balance within a

defined period.

      19.    From at least 2010 through at least 2016, Fifth Third opened deposit

accounts for existing Fifth Third customers without the customers’ knowledge or

consent.

      20.    Some of these unauthorized accounts were “funded” when a banker

transferred funds to the unauthorized account from the same consumer’s authorized

account without the consumer’s knowledge or consent. Often, once an unauthorized
                                           5
     Case: 1:20-cv-01683 Document #: 1 Filed: 03/09/20 Page 6 of 17 PageID #:6




account was “funded,” such that it qualified under the sales-goal tracking or incentive

program, the banker transferred the funds back to the consumer’s authorized account,

again without the consumer’s knowledge or consent.

      21.    Opening deposit accounts without consumers’ knowledge or consent

and moving consumers’ funds without their knowledge or consent exposed

consumers to risks of harm, including that they would be unable to meet their

financial obligations, would incur fees, or would experience negative effects on their

consumer-reporting-agency information.

      22.    Fifth Third charged unjustified fees to many consumers who had deposit

accounts opened without their knowledge or consent and whose funds were

transferred from their existing accounts to their new, improperly opened accounts.


                                     Credit Cards

      23.    Fifth Third imposed aggressive sales goals for its employees to sell credit

cards to consumers, and its incentive-compensation program rewarded employees for

selling new credit cards.

      24.    From at least 2008 through at least 2016, Fifth Third issued credit cards

to existing customers without their knowledge or consent.

      25.    By 2009, at the latest, Fifth Third noticed a spike in unauthorized credit

cards being issued to consumers.



                                           6
     Case: 1:20-cv-01683 Document #: 1 Filed: 03/09/20 Page 7 of 17 PageID #:7




      26.    Despite recognizing the increasing number of unauthorized credit cards,

Fifth Third continued to emphasize sales and to maintain credit-card sales goals and

incentive compensation.

      27.    Issuing credit cards without consumers’ knowledge or consent exposed

consumers to risks of harm, including unjustified fees for the unauthorized credit

cards and negative effects on their consumer-reporting-agency information. Fifth

Third charged many of these consumers unjustified fees.


                            Enrollment in Online Banking

      28.    Fifth Third imposed aggressive sales goals for its employees to enroll

consumers in its online-banking services, and its incentive-compensation program

rewarded employees for enrolling consumers in those services.

      29.    From at least 2010 through at least 2016, Fifth Third enrolled consumers

in online-banking services without their knowledge or consent.

      30.    Fifth Third’s enrollment of consumers in online-banking services

without their knowledge or consent exposed consumers to the risk of harm, including

increased risk of data theft, money theft, and improper personal-data use.


                               Opening of Early Access

      31.    Early Access is a fee-based line of credit that allows Fifth Third’s

deposit-account holders to withdraw funds from their deposit accounts before the

                                           7
     Case: 1:20-cv-01683 Document #: 1 Filed: 03/09/20 Page 8 of 17 PageID #:8




funds have been deposited in the accounts. Fifth Third imposed aggressive sales goals

for its employees to sell Early Access to consumers, and its incentive-compensation

program rewarded employees for enrolling consumers in “fee-based products,”

including Early Access.

      32.    Fifth Third opened Early Access lines of credit on consumers’ deposit

accounts without their knowledge or consent. Fifth Third was aware of this by June

2010, when senior management was notified of an increase in the number of calls by

employees to the internal whistleblower hotline regarding the unauthorized opening

of Early Access lines of credit.

      33.    Fifth Third opened unauthorized Early Access lines of credit from at

least 2010 through 2014, and Fifth Third retained unauthorized Early Access lines of

credit even after it stopped offering new Early Access lines of credit.

      34.    Fifth Third’s opening and retention of these unauthorized lines of credit

risked harm to consumers, including to their consumer-reporting-agency information.


                                   Violations of Law

      35.    Fifth Third’s conduct, described above, violated and, where uncorrected,

continues to violate the CFPA, TILA, TISA, and their implementing regulations.




                                            8
     Case: 1:20-cv-01683 Document #: 1 Filed: 03/09/20 Page 9 of 17 PageID #:9




                                        The CFPA

       36.    The CFPA prohibits “unfair” acts or practices. 12 U.S.C. § 5536(a)(1)(B).

An act or practice is unfair if it causes or is likely to cause consumers substantial injury

that is not reasonably avoidable and is not outweighed by countervailing benefits to

consumers or to competition. 12 U.S.C. § 5531(c)(1).

       37.    The CFPA prohibits “abusive” acts or practices. 12 U.S.C.

§ 5536(a)(1)(B). An act or practice is abusive if it materially interferes with a

consumer’s ability to understand a term or condition of a consumer-financial product

or service. 12 U.S.C. § 5531(d)(1).

       38.    Additionally, an act or practice is abusive if it takes unreasonable

advantage of a consumer’s inability to protect his or her interests in selecting or using

a consumer-financial product or service. 12 U.S.C. § 5531(d)(2)(B).


                                         Count I
                         Unauthorized Deposit Accounts
                       (Unfairness, in Violation of the CFPA)

       39.    The Bureau realleges and incorporates by reference paragraphs 1-38.

       40.    Fifth Third’s acts or practices of opening deposit accounts without

consumers’ knowledge or consent are likely to cause substantial injury in the form of

fees, penalties, and negative effects to consumer-reporting-agency information.

       41.    Fifth Third’s acts or practices of transferring funds between consumers’

accounts without their knowledge or consent are likely to cause substantial injury in
                                             9
    Case: 1:20-cv-01683 Document #: 1 Filed: 03/09/20 Page 10 of 17 PageID #:10




the form of fees, penalties, the inability to withdraw funds, and negative effects to

consumer-reporting-agency information.

      42.    Because these acts or practices occur without consumers’ knowledge, the

injuries are not reasonably avoidable by consumers, and they are also not outweighed

by countervailing benefits to consumers or to competition.

      43.    Therefore, Fifth Third engaged in unfair acts or practices that violate

§§ 1031(c)(1) and 1036(a)(1)(B) of the CFPA. 12 U.S.C. §§ 5531(c)(1), 5536(a)(1)(B).


                                        Count II
                            Unauthorized Credit Cards
                       (Unfairness, in Violation of the CFPA)

      44.    The Bureau realleges and incorporates by reference paragraphs 1-38.

      45.    Fifth Third’s acts or practices of issuing credit cards to consumers

without their knowledge or consent is likely to result in fees to consumers that the

consumers cannot reasonably avoid because they are not aware that the credit cards

have been issued.

      46.    Fifth Third’s acts or practices of issuing credit cards to consumers

without their knowledge or consent is likely to result in harm to consumer-reporting-

agency information that the consumers cannot reasonably avoid because they are not

aware that the credit cards have been issued.

      47.    These injuries to consumers are not outweighed by countervailing

benefits to consumers or to competition.
                                           10
    Case: 1:20-cv-01683 Document #: 1 Filed: 03/09/20 Page 11 of 17 PageID #:11




      48.    Therefore, Fifth Third engaged in unfair acts or practices that violate

§§ 1031(c)(1) and 1036(a)(1)(B) of the CFPA. 12 U.S.C. §§ 5531(c)(1), 5536(a)(1)(B).


                                       Count III
              Unauthorized Enrollment in Online Banking Services
                   (Abusiveness, in Violation of the CFPA)

      49.    The Bureau realleges and incorporates by reference paragraphs 1-38.

      50.    Fifth Third’s acts or practices of enrolling consumers in online-banking

services without their knowledge or consent materially interferes with consumers’

ability to understand the terms and conditions of online banking.

      51.    Fifth Third’s acts or practices of enrolling consumers in online-banking

services without their knowledge or consent takes unreasonable advantage of the

inability of consumers to protect their interests in selecting or using a consumer-

financial product or service.

      52.    Therefore, Fifth Third engaged in abusive acts or practices that violate

§§ 1031(d)(1), 1031(d)(2)(B), and 1036(a)(1)(B) of the CFPA. 12 U.S.C. §§ 5531(d)(1),

5531(d)(2)(B), 5536(a)(1)(B).




                                           11
    Case: 1:20-cv-01683 Document #: 1 Filed: 03/09/20 Page 12 of 17 PageID #:12




                                       Count IV
                      Unauthorized Opening of Early Access
                      (Abusiveness, in Violation of the CFPA)

      53.    The Bureau realleges and incorporates by reference paragraphs 1-38.

      54.    Fifth Third’s acts or practices of opening Early Access lines of credit on

consumers’ deposit accounts without their knowledge or consent materially interferes

with consumers’ ability to understand Early Access’s terms and conditions.

      55.    Fifth Third’s acts or practices of opening Early Access lines of credit on

consumers’ deposit accounts without their knowledge or consent takes unreasonable

advantage of consumers’ inability to protect their interests in selecting or using a

consumer-financial product or service.

      56.    Therefore, Fifth Third engaged in abusive acts or practices that violate

§§ 1031(d)(1), 1031(d)(2)(B), and 1036(a)(1)(B) of the CFPA. 12 U.S.C. §§ 5531(d)(1),

5531(d)(2)(B), 5536(a)(1)(B).


                                         Count V
                        Unauthorized Credit Card Issuance
                       (Violations of TILA and Regulation Z)

      57.    The Bureau realleges and incorporates by reference paragraphs 1-38.

      58.    Under TILA, “no credit card shall be issued except in response to a

request or application therefor.” 15 U.S.C. § 1642. Regulation Z requires that

“regardless of the purpose for which a credit card is to be used, including business,

commercial, or agricultural use, no credit card shall be issued to any person except in
                                           12
    Case: 1:20-cv-01683 Document #: 1 Filed: 03/09/20 Page 13 of 17 PageID #:13




response to an oral or written request or application for the card; or as a renewal of,

or substitute for, an accepted credit card.” 12 C.F.R. § 1026.12(a).

       59.    Fifth Third issued credit cards to consumers without their knowledge or

consent and not in response to an oral or written request or application for the card.

       60.    Therefore, Fifth Third violated TILA and Regulation Z.


                                        Count VI
                          Unauthorized Deposit Accounts
                      (Violations of TISA and Regulation DD)

       61.    The Bureau realleges and incorporates by reference paragraphs 1-38.

       62.    TISA’s purpose is “to require the clear and uniform disclosure of—

(1) the rates of interest which are payable on deposit accounts by depository

institutions; and (2) the fees that are assessable against deposit accounts, so that

consumers can make a meaningful comparison between the competing claims of

depository institutions with regard to deposit accounts.” 12 U.S.C. § 4301(b). TISA

further authorizes the Bureau to issue implementing regulations, including regulations

to carry out these purposes. E.g., 12 U.S.C. § 4308(a).

       63.    TISA’s implementing regulation, 12 C.F.R. § 1030.4 (Regulation DD),

requires the disclosure of the annual percentage yield and interest rate, compounding

and crediting information, balance information, fees, and more. 12 C.F.R. § 1030.4(b).

Those disclosures must be made before account opening. 12 C.F.R. § 1030.4(a)(1)(i).



                                            13
    Case: 1:20-cv-01683 Document #: 1 Filed: 03/09/20 Page 14 of 17 PageID #:14




      64.     By opening deposit-accounts without consumer authorization and, in

the process, failing to make the required disclosures to the affected consumers, Fifth

Third violated TISA and Regulation DD.


                                       Count VII
             Sales Practices Likely to Cause Unauthorized Accounts
                     (Unfairness, in Violation of the CFPA)

      65.    The Bureau realleges and incorporates by reference paragraphs 1-38.

      66.    Even after learning of unauthorized Fifth Third consumer-financial

products and services by 2008, Fifth Third failed to change its sales practices to avoid

consumer harm. Instead, Fifth Third continued to foster sales practices that were

likely to cause unauthorized products and services.

      67.    Fifth Third imposed sales goals on all levels of branch employees as part

of its efforts to cross-sell; set goals that thousands of its employees could not achieve;

threatened employees with termination or other disciplinary action if they failed to

meet their goals; established a system under which managers pressured subordinate

employees to sell; failed to take steps to determine and address a root cause of

unauthorized accounts, which was consistently said by employees to be intense sales-

pressure; failed to close known loopholes in its collection of proof of consumer

authorization, thereby making it easy for employees to open accounts without valid

signature cards for deposit accounts or applications for credit products; and failed to



                                            14
    Case: 1:20-cv-01683 Document #: 1 Filed: 03/09/20 Page 15 of 17 PageID #:15




take reasonable steps to identify, notify, and remediate identifiable consumers

victimized by unauthorized account-openings.

      68.    Fifth Third’s sales practices were likely to cause substantial injury to

consumers, including adverse effects on their consumer-reporting-agency

information, the imposition of unjustified fees, the theft of funds or private

information, and the inability to meet financial obligations. This substantial injury to

consumers is a predictable consequence of Fifth Third’s sales practices.

      69.    Because any unauthorized products or services and Fifth Third’s

conduct, including its failures to detect, notify, and remediate, occurred without

consumers’ knowledge, the substantial injury to consumers is not reasonably

avoidable by consumers.

      70.    Further, the substantial injury to consumers is not outweighed by

countervailing benefits to consumers or to competition.

      71.    Therefore, Fifth Third engaged in unfair acts or practices that violate

§§ 1031(c) and 1036(a)(1)(B) of the CFPA. 12 U.S.C. §§ 5531(c), 5536(a)(1)(B).


                                      Count VIII
                         Additional Violations of the CFPA

      72.    The Bureau realleges and incorporates by reference paragraphs 1-38.

      73.    By violating TILA, Regulation Z, TISA, and Regulation DD, Fifth Third

violated § 1036(a)(1)(A) of the CFPA. 12 U.S.C. § 5536(a)(1)(A).

                                           15
    Case: 1:20-cv-01683 Document #: 1 Filed: 03/09/20 Page 16 of 17 PageID #:16




                                    Demand for Relief

       The Bureau requests that the Court:

       a.     permanently enjoin Fifth Third from, without the consumer’s consent:

(1) opening any deposit account; (2) issuing any credit card; (3) enrolling the

consumer in online-banking services; and (4) opening any line of credit;

       b.     order Fifth Third to take all reasonable steps to identify and notify

consumers who may have had a consumer-financial product or service opened

without their consent, and allow those consumers to have their products or services

closed without fees or penalties;

       c.     order Fifth Third to correct harmful consumer-reporting-agency

information, including but not limited to correction of any harmful trade lines on

consumer-credit reports resulting from unauthorized consumer-financial accounts and

services at Fifth Third;

       d.     order Fifth Third to pay damages, restitution, and other monetary relief

to consumers;

       e.     order Fifth Third to pay disgorgement or compensation for unjust

enrichment;

       f.     impose on Fifth Third a civil money penalty under 12 U.S.C. § 5565(c);

       g.     order Fifth Third to pay the costs incurred in connection with

prosecuting this action, under 12 U.S.C. § 5565(b); and

                                           16
   Case: 1:20-cv-01683 Document #: 1 Filed: 03/09/20 Page 17 of 17 PageID #:17




      h.    award additional relief as the Court may determine to be just and proper.

Dated: March 9, 2020


                         Respectfully submitted,

                         Cara Petersen
                         Principal Deputy Enforcement Director
                         Jeffrey Paul Ehrlich
                         Deputy Enforcement Director
                         Kara K. Miller
                         Assistant Litigation Deputy


                         /s/ Michael G. Salemi
                         MICHAEL G. SALEMI, IL ARDC 6279741
                         Email: michael.salemi@cfpb.gov
                         BARRY REIFERSON, NY Reg. #24343893
                         Email: barry.reiferson@cfpb.gov
                         MEGHAN SHERMAN CATER, NY Reg. #4473120
                         Email: meghan.sherman@cfpb.gov
                         LANE C. POWELL, MI Bar #P79432
                         Email: lane.powell@cfpb.gov
                         LEANNE E. HARTMANN, CA Bar #264787
                         Email: leanne.hartmann@cfpb.gov

                         230 S. Dearborn Street
                         Suite 1590
                         Chicago, IL 60604
                                and
                         1700 G Street, NW
                         Washington, DC 20552
                         Telephone: (212) 328-7020
                         Facsimile: (202) 435-5477

                         Attorneys for the Bureau of Consumer Financial Protection


                                         17
